Citation Nr: 1140808	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  08-06 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

 1.  Entitlement to an extension of a temporary total rating after February 29, 2008 for convalescence for surgery for degenerative joint disease of the right knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint, disease of the right knee from March 1, 2008.

3.  Entitlement to an initial rating in excess of 30 percent for right rotator cuff tendonitis and arthritis.

4.  Entitlement to service connection for rotator cuff tendonitis, left.

5.  Entitlement to service connection for depression, to include as secondary to service-connected rotator cuff tendonitis, right.

6.  Entitlement to service connection for coronary heart disease, claimed as a heart condition.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for a rash of the left hand.

9.  Entitlement to service connection for joint pain in the right ankle, to include as secondary to service-connected bilateral knee disability.

10.  Entitlement to service connection for joint pain in the left hip, to include as secondary to service-connected bilateral knee disability.

11.  Entitlement to service connection for joint pain in the right hip, to include as secondary to service-connected bilateral knee disability.

12.  Entitlement to service connection for joint pain in the left foot, to include as secondary to service-connected bilateral knee disability.

13.  Entitlement to service connection for joint pain in the right foot, to include as secondary to service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel







INTRODUCTION

The Veteran served on active duty from January 1982 to November 1994.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from September 2005, February 2007, September 2008, June 2009, June 2010 and July 2011 rating decisions of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

In the September 2005 rating decision, the RO, in part, granted service connection for right rotator cuff tendonitis and arthritis at a 10 percent disability rating, effective April 4, 2005 and denied service connection for rotator cuff tendonitis, left.

In the February 2007 rating decision, the RO, in part, denied service connection for depression.

In the September 2008 rating decision, the RO, in part, granted service connection for degenerative joint disease of the right knee at a 10 percent disability rating, effective April 4, 2005.

In the June 2009 rating decision, the RO, in part, granted a temporary total rating for convalescence for right knee surgery, effective December 18, 2007 and a 10 percent evaluation from March 1, 2008.  The RO also denied service connection for coronary heart disease, hypertension, a rash of the left hand and joint pain in the right ankle, left hip, right hip, left foot and right foot.

In the June 2010 rating decision, the RO, in part, denied an extension to a convalescence period for degenerative joint disease of the right knee and continued a 10 percent disability rating for degenerative joint disease of the right knee.

A March 2011 rating decision, in part, added service connection for right rotator cuff tendonitis at a 10 percent disability rating to the June 2010 rating decision.

In a May 2011 rating decision, the RO increased the initial rating disability for the rotator cuff tendonitis, right to an initial 30 percent rating.  As a higher schedular evaluation for this disability is possible, the issue of entitlement to an initial rating in excess of 30 percent for right rotator cuff tendonitis and arthritis remains before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of entitlement to an initial rating in excess of 30 percent for right rotator cuff tendonitis and arthritis and entitlement to service connection for rotator cuff tendonitis, left; depression; coronary heart disease, claimed as a heart condition; hypertension; a rash of the left hand; joint pain in the right ankle; joint pain in the left hip; joint pain in the right hip; joint pain in the left foot; and joint pain in the right foot, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

By March 1, 2008, the Veteran completed convalescence from right knee arthroscopic surgery.


CONCLUSION OF LAW

The criteria for an extension of temporary total disability rating for convalescence after February 29, 2008, following right knee surgery have not been met.  38 C.F.R. § 4.30  (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided notice to the Veteran in a January 2010 letter that explained what information and evidence was needed to substantiate a claim for an extension of temporary convalescence benefits, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The January 2010 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The June 2010 RO rating decision reflects the initial adjudication of the claim followed the issuance of the January 2010 letter.  Accordingly, no further development is required with respect to the duty to notify.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service records, VA treatment records, private treatment records and the Veteran's October 2008VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his representative, on his behalf.  

As addressed below, the Veteran expressed a desire to attend a videoconference hearing for some of his issues on appeal.  However, the Board notes that on the Veteran's June 2011 substantive appeal for this issue, the Veteran specifically indicated that he did not want a hearing for the issue of entitlement to an extension of a temporary total rating after February 29, 2008 for convalescence for surgery for degenerative joint disease of the right knee.

The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Laws and Regulations

A total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted under paragraph (a)(1), (2) or (3), set forth below, effective the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release. 

(a) Total ratings will be assigned under this section if treatment of a service- connected disability resulted in: 

(1) Surgery necessitating at least one month of convalescence 

(2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited) 

(3) Immobilization by cast, without surgery, of one major joint or more. 

(b) A total rating under this section will require full justification on the rating sheet and may be extended as follows: 

(1) Extensions of 1, 2 or 3 months beyond the initial 3 months may be made under paragraph (a)(1), (2) or (3) of this section. 

(2) Extensions of 1 or more months up to 6 months beyond the initial 6 months may be made under paragraph (a)(2) or (3) of this section upon approval of the Adjudication Officer. 38 C.F.R. § 4.30. 

The Court has held that notations in the medical record as to the veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430(1998).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

Factual Background and Analysis

After a review of all the evidence, the Board finds that an extension of a temporary total disability rating for convalescence after February 29, 2008 is not warranted.  By March 1, 2008, the Veteran completed convalescence from right knee arthroscopic surgery on December 18, 2007.

The Veteran underwent arthroscopic right knee surgery in December 2007.  Prior to his surgery, it was explained to the Veteran that it was unlikely that all of the pain would be alleviated due to the fact that he was 48 years old and likely had some chondral changes.  It was noted that after the surgery the Veteran was transported to recovery without incident.  A temporary 100 percent disability rating for convalescence was paid from the date of the surgery on December 17, 2008, until February 29, 2008.  The Veteran contends that an extension beyond of February 29, 2008 of convalescence benefits is warranted.

In a February 2008 treatment report, the Veteran stated that he had relief of his mechanical symptoms but that he still had knee pain.

A March 2008 VA rehabilitation note reported that the Veteran experienced pain of 3/10 as opposed to 6/10 normally.  He had sharp, achy pain with throbbing and swelling.  It was recommended that he ice his knee and begin a gentle home exercise program with bilateral bracing.  The Veteran reported improvement with bracing.  He has 0 to 90 degrees range of motion.

The Veteran's private physician noted that the Veteran had been under his care since December 2007 and "is ready to return to work/school on September 29, 2008."  The physician noted that the Veteran was not to do stair or ladder climbing, no prolonged standing or walking, no using a standard (clutch) transmission and no heavy equipment operation.  The Veteran was able to do desk work or drive automatic transmission with minimal entry/exit.

An October 2008 VA examination noted that the Veteran underwent right knee surgery in December 2007 which also revealed an anterior cruciate ligament tear which was identified but not repaired.  His flexion was 0 to 120 degrees with pain beginning at 100 degrees and extension was 0 degrees.  The Veteran was not employed.  His knee had moderate effects on his functions of daily activities.  He did not have flare ups as his daily condition was influenced by activity.  He continued to have swelling and pain.

The Veteran contends that his temporary total disability rating for convalescence should be extended to September 29, 2008 based on the opinion of his doctor that he would be ready to return to work on this date.  He specifically noted that as a pizza delivery driver he frequently got in an out of his car and had to use a standard (clutch) transmission to perform his work.

However, there is no indication that after February 29, 2008 the Veteran was precluded from engaging in a sedentary occupation or vocational training.  The Veteran's physician specifically determined that despite the Veteran's limitations, he was able to perform desk work or drive automatic transmission.

Moreover, the temporary total rating for convalescence contemplates a recovery to a normal condition.  The Board concludes that a normal condition is not necessarily as good as new, fully functional, or disability free, but rather when the effects of surgery such as wound healing, swelling, and complete immobility have resolved and when the residual disability is reasonable stable and can be fairly rated. 

Post surgery records in February 2008 and March 2008 note that while the Veteran still had complaints of pain, his mechanical symptoms had been relieved and there was no evidence of immobility as he was able to walk 1/4 mile.

Additionally, the records show that while he continued to experience a degree of right knee pain and related symptoms, he did not have incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), at any point during the period beyond February 29, 2008.  He also did not have any major joint immobilized in a cast during this period.

The Board has reviewed all of the evidence of record in this case, including the private and VA treatment records from the period of time in question, and finds no evidence that otherwise shows that the criteria for a temporary total convalescent rating were met after February 29, 2008 under 38 C.F.R. § 4.30.  The preponderance of the evidence is against finding that any extension is warranted. 


ORDER

Entitlement to an extension of a temporary total rating after February 29, 2008 for convalescence for surgery for degenerative joint disease of the right knee is denied.


REMAND

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In the July 2011 decision, the RO, in part, continued a 10 percent disability rating for degenerative joint disease of the right knee since March 1, 2008.  While the Veteran submitted a statement in July 2011 expressing disagreement with that decision, it appears that no subsequent statement of the case was ever issued with regard to this issue.  

Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that this issue remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that these claims are not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

With respect to the issues remaining on appeal, it is noted that in the July 2010 substantive appeal, the Veteran requested a hearing at the RO before a Member of the Board.  

The Veteran was scheduled for a hearing in November 2010 but later cancelled this hearing due to his unavailability.

However, in a January 2011 correspondence, the Veteran requested a Travel Board hearing for "all issues on appeal".  

Further, in a July 2011 correspondence, the Veteran requested changing his election from a Travel Board hearing to a videoconference hearing before a Member of the Board.  The Veteran specifically noted that the appeal was for the issues of rotator cuff tendonitis (shoulder); depression; coronary heart disease (claimed as a heart condition); hypertension (claimed as heart condition); a rash of the left hand; joint pain in the right ankle; joint pain in the left hip; joint pain in the right hip; joint pain in the left foot; and joint pain in the right foot.

To date, the appellant has not been afforded the requested hearing, and there is no indication that he has withdrawn his request or otherwise waived his right to a Board hearing; hence, the hearing must be scheduled.  See 38 C.F.R. § 20.700 (2010).

Accordingly, the case is REMANDED for the following action:

1.   The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to a rating in excess of 10 percent for degenerative joint, disease of the right knee from March 1, 2008, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

2.  The Columbia, South Carolina RO should schedule the Veteran for a video conference Board hearing in accordance with applicable procedures.  The Veteran should be notified of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2010).  

3.  Thereafter, if required by regulations regarding the issuance of supplemental statements of the case, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


